DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/999,980 filed on 08/21/2020 is presented for examination. Claims 1-21 are pending.
Information Disclosure Statment
The Information Disclosure Statement dated 08/21/2020 is acknowledged and the cited reference has been considered in this examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0363632) in view of Ye et al. (US 2020/0223422), (Hereinafter, Ye). 
With respect to claims 1, 13 and 19, Park et al. (hereinafter, Park) discloses a system comprising: a plurality of battery cells (Fig. 11, 200); a plurality of controllers, wherein each of the plurality of controllers is connected to a corresponding one of the plurality of battery cells (Fig. 11, 1121); a plurality of sensors (Para. # 0061); and a processor (Fig. 11, 1121) configured to receive sensor data from the plurality of sensors and, based at least in part on the sensor data (Fig. 11, 240; Para. # 0061, 0066, 0070 and 0119): 

    PNG
    media_image1.png
    544
    934
    media_image1.png
    Greyscale

output a first signal to a first controller to cause the first controller to connect or disconnect a corresponding first battery cell to or from a discharge path (Para. # 0055); and output signal to controller to cause the second controller to initiate or terminate charging of a corresponding second battery cell (Para. # 0096 and 0119: learned connection”, etc. and controller execute instruction to connect or not). 11, 200).  
PARK, however, does not expressly disclose multiple controller that initiate charging or terminate charging batteries.
Ye discloses, on the other hand, disclose multiple controller that initiate charging or terminate charging rechargeable batteries (see Para. # 003: charging 172 for recharging battery packs 212A and 121B with charging component and /or electrical connector (“plug-in”) that enables to connect and disconnect a readily available source).
PARK and Ye are analogous art because they are from the same field of endeavor namely Multi battery pack controllers and estimating state of battery. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added multiple controllers that initiate charging or terminate charging to the battery balance and state of charge estimating apparatus of PARK in view of the teachings of Ye for the benefit of simultaneously charging or powering multiple batteries or cells in order to supply high power output to the system.
With respect to claims 2, the combined references of Park and Ye disclose the System as described above, wherein Park further describes the trained model corresponds to a neural network (Para. # 0070).  
With respect to claims 3, the combined references of Park and Ye disclose the System as described above, wherein Park further describes wherein the sensor data comprises data determined by at least one sensor within the battery (Para. # 0103: sensor 240 of fig. 11 located inside or outside the battery pack 200).  
With respect to claims 4, 5 and 21, the combined references of Park and Ye disclose the System as described above, wherein Park further describes wherein the sensor data comprises data determined by at least one sensor coupled to the battery (Para. # 0061: multiple sensors 240 are provided, and each of the sensors 240 associated with data, such as measure module data associated with temperature, voltage and current).  
With respect to claims 6, 14-15, the combined references of Park and Ye disclose the System as described above, wherein Ye further describes wherein the processor is further configured to output signals to cause the first battery cell and the second battery cell to be charged simultaneously (Para. # 0006; battery cells with the lowest capacities charge or discharge automatically).  
With respect to claims 7, 16 and 20, the combined references of Park and Ye disclose the System as described above, wherein Ye further describes wherein the processor is further configured to determine that the first battery cell has a higher predicated likelihood of failure than the second battery cell or a higher predicted likelihood of overheating than the second battery cell (Para. # 0023).  
With respect to claims 8, 9 and 17, the combined references of Park and Ye disclose the System as described above, wherein Ye further describes wherein the processor is further configured to output signals that cause the first battery cell to be electrically isolated from the second battery cell (Para. # 0038).  
With respect to claims 10, 11 and 18, the combined references of Park and Ye disclose the System as described above, wherein Ye further describes wherein the processor is further configured to output signals that prioritize charging or discharging of the second battery cell relative to charging or discharging of the first battery cell (Para. # 0046).
With respect to claims 12, the combined references of Park and Ye disclose the System as described above, wherein Ye further describes wherein the battery is part of a battery-based electrical grid (Para. # 0035: a readily available AC or DC source, such as power grid).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YALKEW FANTU/Primary Examiner, Art Unit 2859